Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luliana Tanase on 2/23/2022.

Claims 1 and 5 in this application have been amended as follows: 

IN THE CLAIMS:

             1. (Currently Amended) A method of decoding a compressed Higher Order Ambisonics (HOA) representation of a sound or a soundfield, the method comprising: 
              receiving a bitstream 
              determining whether there are multiple layers relating to the compressed HOA representation, wherein an indication of multiple layers is signalled in the [[a]] bitstream; and 
              decoding, based on a determination that there are multiple layers, the compressed HOA representation from the bitstream to obtain a sequence of decoded HOA representations, 
             wherein a first subset of the sequence of decoded HOA representations corresponds to a first set of indices of the sequence of decoded HOA representations and a second subset of the 
               wherein the first set of indices is based on OMIN channels, and wherein OMIN is an integer number equal or greater than 1,
               wherein, for each index in the first set of indices, a corresponding decoded HOA representation in the first subset is determined based on only a corresponding ambient HOA component, and 
              wherein the second set of indices is determined based on at least one of the multiple layers.

              5. (Currently Amended) An apparatus for decoding a compressed Higher Order Ambisonics (HOA) representation of a sound or a soundfield, the apparatus comprising: 
               a receiver for receiving a bitstream 
               an audio decoder for decoding, based on a determination that there are multiple layers, the compressed HOA representation from the [[a]] bitstream to obtain a sequence of decoded HOA representations, wherein an indication of multiple layers is signalled in the bitstream, 
               wherein a first subset of the sequence of decoded HOA representations corresponds to a first set of indices of the sequence of decoded HOA representations and a second subset of the sequence of decoded HOA representations corresponds to a second set of indices of the sequence of decoded HOA representations, 
              wherein the first set of indices is based on OMIN channels, and wherein OMIN is an integer number equal or greater than 1,

              wherein the second set of indices is determined based on at least one of the multiple layers.

………………………………………………………………………………………………………
                                                             Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are related to a concept of the claimed invention which is directed to a sound processing apparatus having a encoder to compress Higher Order Ambisonics (HOA) representation of a sound, and a decoder to decompressing the compressed (HOA) to generate a sequence of decoded HOA audio data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANG V TRAN/Primary Examiner, Art Unit 2688